WARD, Circuit Judge.
This is a petition in an action at law upon letters patent of the United States, asking the court to require the defendant to permit the plaintiff to examine its books before trial, under section 724, Q. S. Rev. Stat. (U. S. Comp, St. 1901, p. 583). The Supreme Court has in the case of Carpenter v. Winn, 221 U. S. 533, 31 Sup. Ct. 683, 55 L. Ed. 842, finally determined that the courts can only compel the production of books and papers under section 724 in an action at law at the trial and not before. This leaves the plaintiff a bill of discovery as his only remedy. The more liberal state legislation and practice cannot be followed under sections 721 and 914, Rev. Stat. U. S. (U. S. Comp. St. 1901, pp. 581, 684), because they are inconsistent with section 724 as construed by the Supreme Court. Ex parte Fiske, 113 U. S. 713, 5 Sup. Ct. 724, 28 F. Ed. 1117.
The prayer of the petition is denied.